In an action to recover damages for breach of an alleged contract, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered May 30, 1973, in favor of defendant, upon an order of the same court which was made upon defendant’s motion to dismiss the complaint for failure to state a cause of action. Judgment reversed, with $20 costs and disbursements, and defendant’s motion denied. Questions of fact exist concerning whether the parties had, in fact, agreed to all essential terms of a contract. Martuscello, Acting P. J., Shapiro and Benjamin, JJ., concur; Christ and Munder, JJ., dissent and vote to affirm.